Citation Nr: 0217906	
Decision Date: 12/11/02    Archive Date: 12/18/02

DOCKET NO.  99-13 794A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease with emphysema as due to nicotine 
dependence or tobacco use in service.


REPRESENTATION

The veteran represented by:  Norman R. Zamboni, Attorney


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 
1956, and had prior service with the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois.  In a January 2001 decision, the Board 
upheld the denial of the issue on appeal and the veteran 
appealed to the U.S. Court of Appeals for Veterans Claims 
(Court).  In a Memorandum decision issued in June 2002, 
the Court vacated and remanded the January 2001 Board 
decision due to the VA's failure to fully assist the 
veteran in the development of his claim.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this claim has been obtained.

2.  The medical evidence establishes that the veteran's 
chronic obstructive pulmonary disease with emphysema is 
due to nicotine dependence that began during active 
service.


CONCLUSION OF LAW

Chronic obstructive pulmonary disease with emphysema was 
incurred in or due to active service. 38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.304 (2002); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and 
redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C. 
§§ 5103, 5103A (West Supp. 2002); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.159).

In this case, VA's duties have been fulfilled to the 
extent possible.  First, VA must notify the veteran of 
evidence and information necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that information or evidence.  See 
38 U.S.C. § 5103A (West Supp. 2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, 
the RO has informed the veteran of the information and 
evidence pertinent to his claim in letters, the rating 
decision, Statement of the Case, and Supplemental 
Statements of the Case.  The veteran has been informed of 
the evidence needed to substantiate his claim, of the 
basis for the denial of his claim, and all regulations 
pertinent to his claim.  Therefore, the Board finds that 
the notice requirements of 38 U.S.C.A. § 5103 of the new 
statute have been met. 

VA must also make reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  Here, 
the RO considered relevant VA treatment records, VA 
medical opinions, and lay statements.  The veteran also 
was afforded VA examinations and presented testimony 
before the Board and the RO.  Therefore, the Board finds 
that no further action is necessary to meet the 
requirements of the VCAA. 

A veteran is entitled to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated in the line of duty while in the active 
military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2002).  The term 
"active military, naval, or air service" includes active 
duty, any period of active duty for training during which 
the individual was disabled or died from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty training during which the 
individual was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24) 
(West 1991); 38 C.F.R. § 3.6(a) (2002).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2002).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in-
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence 
shows injury or disease resulting from tobacco use in 
service.  VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  
The General Counsel issued a clarification of this opinion 
in June 1993 and stated that the opinion does not hold 
that service connection will be established for a disease 
related to tobacco use if the affected veteran smoked in 
service.  Rather, the opinion holds that any disability 
allegedly related to tobacco use which is not diagnosed 
until after service would not preclude establishment of 
service connection.  However, it must be demonstrated that 
the disability resulted from use of tobacco during 
service, and the possible effect of smoking before or 
after service must be taken into consideration.

With regard to the issue of secondary service connection, 
a precedential opinion by the VA General Counsel was 
issued to clarify when service connection may be granted 
if the disability is secondary to nicotine dependence 
which arose from a veteran's tobacco use during service.  
The VA General Counsel found that a determination as to 
whether secondary service connection should be established 
depends upon affirmative answers to the following three 
questions: (1) whether nicotine dependence may be 
considered a disease for purposes of the laws governing 
veterans' benefits (2) whether the veteran acquired a 
dependence on nicotine in service, and (3) whether that 
dependence may be considered the proximate cause of 
disability or death resulting from the use of tobacco 
products by the veteran. VAOPGCPREC 19-97 (1997).  In a 
May 1997 memorandum, the Under Secretary for Health stated 
that nicotine dependence may be considered a disease for 
VA compensation purposes.  Moreover, the determination as 
to whether a veteran is dependent on nicotine is a medical 
question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and 
Reform Act of 1998" into law as Public Law No. 105-206.  
This law prohibits service connection of a death or 
disability on the basis that it resulted from an injury or 
disease attributable to the use of tobacco products by a 
veteran during service.  See 38 U.S.C.A. § 1103.  However, 
this new section applies only to claims filed after June 
9, 1998.  As the veteran in the present case first claimed 
that his respiratory disease was due to nicotine 
dependence or tobacco use in February 1998, the statutory 
change will not affect the disposition of this appeal.

In relation to the present appeal, the veteran's reserve 
and service medical records contain no findings or 
diagnoses of lung disease or nicotine dependence.  There 
is also no indication whether the veteran used tobacco 
during reserve or active duty.  In February 1994, the 
veteran reported that he was diagnosed with emphysema in 
1979 and that he was presently limited in his activities 
and suffered from congestion and pain.

VA outpatient records include an April 1994 chest x-ray 
that was performed due to a history of chronic smoking and 
chronic coughing.  The impression was chronic obstructive 
pulmonary disease with increased markings in the lung 
bases.  It was observed that the veteran smoked 11/2 packs 
of cigarettes per day.  He was assessed with chronic 
obstructive pulmonary disease and emphysema.  In June 
1994, pulmonary function studies revealed very severe 
obstructive lung disease.  It was noted that the veteran 
had smoked since age 13.  An x-ray in November 1994 
disclosed chronic obstructive pulmonary disease changes 
with large emphysematous bullous disease in the left upper 
lobe and chronic interstitial change.  In February 1997, 
the x-ray report showed the chronic obstructive pulmonary 
disease to be unchanged.  The veteran was followed 
regularly through June 1997 and continued to smoke 
cigarettes. 

During a VA examination in August 1997, the veteran 
reported a history of chronic obstructive pulmonary 
disease for the past 15 years and smoking 1.25 packs of 
cigarettes per day for the past 50 years.  He presently 
used several inhalers and complained of coughing and 
shortness of breath.  The veteran was diagnosed with 
severe chronic obstructive pulmonary disease with 
emphysema, hyperinflation, and air trapping, with FEV1 of 
.75 liters of 37% predicted, FEV1/FVC 49 and DLCO 20% 
predicted.

The veteran appeared at a personal hearing before the RO 
in February 1998.  He testified that he believed that his 
respiratory problems were due to smoking and that he 
incurred nicotine dependence in service.  He stated that 
he began smoking in 1950, when he was given cigarettes in 
C rations while in the National Guard.  He smoked 
continuously since that time and currently smoked 1/2 pack 
of cigarettes per day.  He first noticed shortness of 
breath 4 or 5 years previously and had a productive cough 
since the 1960's.

In April 1998, the veteran's stepfather submitted a letter 
in which he stated that the veteran joined the National 
Guard in 1950, when he was 15 years old.  The veteran was 
given free cigarettes and began smoking.  The veteran's 
former wife stated that they were married when the veteran 
was on active duty.  During that time, the veteran worked 
long hours and became a heavy smoker.  The veteran stated 
that he did not smoke prior to entering the National Guard 
in 1950.  He was given free cigarettes in C rations and 
from those who did not smoke.  He was discharged in 1952 
for being underage and smoked 11/2 packs per day at that 
time.  During active duty, he worked very long hours and 
smoked even more.  From the time of his discharge, he 
averaged 11/2 to 2 packs per day.  He now received oxygen 24 
hours per day.  He believed that he became addicted to 
nicotine while in the National Guard.

Information from the Social Security Administration shows 
that the veteran received disability benefits effective 
May 1998.  The veteran submitted several excerpts of 
medical literature that discussed respiratory disease and 
its relationship to tobacco use, as well as the addictive 
effects of tobacco.  A May 1998 evaluation performed by 
Stephen S. Epner, M.D., noted that the veteran began 
tobacco use at age 15 and continued to smoke 11/2 packs per 
day.  The veteran had shortness of breath when walking 
short distances and was diagnosed with oxygen dependent 
chronic obstructive pulmonary disease.

A January 2000 letter from the veteran's VA physician 
stated that the veteran smoked since age 15 and continued 
to do so.  He opined that the veteran had severe chronic 
obstructive pulmonary disease, predominantly emphysema, 
and that in all likelihood, the emphysema was related to 
cigarette smoking.  A VA psychiatry note dated January 
2000 related that it was difficult to prove that smoking 
was the only cause of the veteran's emphysema, but the 
emphysema was most likely due to long-term smoking.

The veteran appeared at a personal hearing before the 
undersigned Board Member in November 2000.  He testified 
that he began smoking at age 15 when he entered the 
National Guard.  He then enlisted in the Air Force at the 
age of 17.  He smoked one pack per day between the ages of 
15 and 17.  He continued to smoke and progressively 
increased the amount.  The stress and long hours of his 
duties during active service caused him to smoke more.  He 
believed that he became nicotine dependent in service 
because of the stress.  He continuously smoked after 
service and was still dependent on tobacco.  He first 
received treatment for chronic obstructive pulmonary 
disease in 1994.  The veteran also described the severity 
of his present symptomatology, including the necessity for 
oxygen.

Subsequent to the issuance of the Board's January 2001 
decision, the veteran submitted additional medical 
evidence.  This evidence consists of VA treatment records 
dated March and April 2001.  In these reports, the 
veteran's clinical psychologist found that the veteran's 
nicotine dependency developed during active service and 
continued to the present. 

As to the veteran's claim that his respiratory disease is 
due to in-service tobacco use or to nicotine dependency 
developed in service, the Board accepts as credible the 
veteran's contention that he began to use tobacco while in 
the Army National Guard and increased his usage during 
active service.  However, the Board observes that National 
Guard service does not constitute active service for 
purposes of entitlement to service connection for a 
disability resulting from disease or injury incurred in or 
aggravated in the line of duty.  The veteran's National 
Guard records show that he served a few days of active 
duty training.  Therefore, the Board will consider only 
that time period and the subsequent four years of active 
service to determine entitlement to service connection.

Based upon the above evidence, the Board finds that the 
veteran has provided no competent medical evidence 
relating his chronic obstructive pulmonary disease with 
emphysema to his use of tobacco during service.  The Board 
observes that the veteran was first diagnosed with chronic 
obstructive pulmonary disease several decades after his 
separation from active service, and that he has smoked 
continuously since that time.  However, the record 
contains no medical opinion that the veteran's disease was 
due to his use of tobacco during the four years of active 
service as opposed to the many years of continued tobacco 
use reported by the veteran.  Therefore, service 
connection on a direct basis is not warranted.

Nevertheless, the Board finds that service connection on a 
secondary basis is warranted.  In so finding, the Board 
notes that the VA physician of record related the 
veteran's chronic obstructive pulmonary disease with 
emphysema to his many years of cigarette smoking.  In 
addition, the veteran's VA psychologist diagnosed him with 
nicotine dependence that began during active service.  
These reports constitute sufficient medical evidence that 
the veteran's nicotine dependence, which led to decades of 
tobacco use and the development of chronic obstructive 
pulmonary disease, originated during active duty.  
Therefore, the appeal is granted.


ORDER

Service connection for chronic obstructive pulmonary 
disease with emphysema due to nicotine dependence is 
granted.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 

